DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 04/20/2022 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection 
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior arts of record (PARs) the office action and further argues that the PARs do not meet the amended claims limitations and the combined references or prior arts in the 103 rejection is not proper (see Applicant’s Remarks)
In response, Examiner disagrees. Examiner notes Applicant arguments; however as discussed below, the PARs still meet the amended claims limitations for these reasons: the primary PAR (PPAR or KLEYZIT); KLEYZIT still meets the amended claims limitations for reasons discussed below; the PPAR further discloses that: the client caching node is a caching server situated on the edge of the Internet in content delivery networks (CDNs), and where the client access data from the closest caching server and where the network can include reverse proxy server in the front of a web server farm (0004); and further discusses that the caching of a playlist depends on other factors including utilizing caching solution such as CDN or caching proxy, time to deliver each of the playlist and the RTT and available bandwidth ([0013-0015]) and where the BRH or batch response handler associated with caching a playlist using time and duration to request for playlist from a server or CDN if the response time exceeds a threshold ([0056-0059] and [0063-0073]), which meets the amended claims limitations as discussed below; Furthermore as previously discussed, KLEYZIT discloses method and system for reducing web page download time, using Hardware Appliance of Batch Response Handler “BRH” 202), located at network node, edge or at the client “a reductive edging device” (see figs.2A-2B, Hardware Appliance of Batch Response Handler “BRH” 202); the BRH-202 can be a software module embedded into the hardware appliance (with memory couple to a processor) for processing media data and performing specific functions) (see [0054-0055]); the BRH performs a reductive edging (see figs.2A-2B, [0054-0055], before sending a media segment to a client device, performs media object(s) error de-emphasis operations; and sends information associated with the media object(s) error de-emphasis operations, wherein performing streaming error de-emphasis includes sending a cached playlist to the client when a response time for a playlist request sent to a content delivery network (CDN) exceeds a threshold; (figs.2A-4, 5B, [0051], [0054-0056], [0059-0067] and [0069-0080]), the BRH is located on the client caching node 121 and maybe located near the server, prior to the client requests for information from the server 103, caches set of resources used for faster access from previous request and dynamically prefetches playlist from a CDN based on RTT; the BRH receives the response message with the base page and holds this message to delay the web browser handling of the base page until other set of web pages resources are received from the server and cached in the client cache or caching module; rendering of resources may be suspended until the necessary resources are downloaded and cached or passes through the browser without delay based on specific set rules and/or threshold(s); KLEYZIT discloses where the BR-Handler caches or processes resources types: scripts, data resources, text-based data, web pages with images: GIF, PNG, JPEG, etc. and streaming media objects ([0005-0010] and [0061], BUT appears silent as to performing streaming error de-emphasis operations. However in the same field of endeavor, SASAKI discloses a signal transmission system and a controller that monitors interval of transmission of data and a compensator that corrects transmission loss of different signal in the interval monitored by the controller and further discloses performing streaming error de-emphasis operations (figs.1-6, [0028-0033] and [0052-0067]), the de-emphasis regulator and equalizer respectively regulate the de-emphasis amount based on the error counter, as discussed below in a 103 rejection. Hence the PARs meet all the claims limitations including other 103 rejection discussed below. Hence, the amendments do not overcome the PARs as discussed below. This office action is non-Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 6-9, 11-12, 17-19, 22-25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEYZIT et al (2011/0066676) in view of SASAKI et al (2013/0142226).
As to claim 1, KLEYZIT discloses method and system for reducing web page download time and further discloses a reductive edging device (figs.2A-2B, Hardware Appliance of Batch Response Handler “BRH” 202): 
           A processor; memory coupled to the processor (Hardware Appliance of BRH-202, [0054-0055]);
           A non-transitory instructions embedded in the memory that when executed by the processor cause the device (BRH-202) to perform a method for reductive edging (figs.2A-2B, [0054-0055], the BRH-202 can be a software module embedded into the hardware appliance for processing media data and performing specific functions), the method comprising;
          Prior to sending a media segment to a client device, performing media object(s) error de-emphasis operations; and sending information associated with the media object(s) error de-emphasis operations, wherein performing streaming error de-emphasis includes sending a cached playlist to the client when a response time for a playlist request sent to a content delivery network (CDN) exceeds a threshold (figs.2A-4, 5B, [0004], [0013-0015], [0051], [0054-0057], [0059-0067] and [0069-0080]), the BRH is located on the client caching node 121 and maybe located near the server or edge of a CDN, prior to the client requests for information from the server 103, caches set of resources used for faster access from previous request; the BRH receives the response message with the base page and holds this message to delay the web browser handling of the base page until other set of web pages resources are received from the server and cached in the client cache or caching module; rendering of resources may be suspended until the necessary resources are downloaded and cached or passes through the browser without delay based on specific set rules and/or threshold(s); and dynamically prefetches playlist from a CDN based on RTT; note further that additional; the client caching node is a caching server situated on the edge of the Internet in content delivery networks (CDNs), and where the client access data from the closest caching server or CDN and where the network can include reverse proxy server in the front of a web server farm (0004); and further discusses that the caching of a playlist depends on other factors including utilizing caching solution such as CDN or caching proxy, time to deliver each of the playlist and the RTT and available bandwidth and where the BRH or batch response handler associated with caching a playlist using time and duration to request for playlist from a server or CDN if the response time exceeds a threshold.
	KLEYZIT discloses where the BR-Handler caches or processes resources types: scripts, data resources, text-based data, web pages with images: GIF, PNG, JPEG, etc. and streaming media objects ([0005-0010] and [0061], BUT appears silent as to performing streaming error de-emphasis operations.
However in the same field of endeavor, SASAKI discloses a signal transmission system and a controller that monitors interval of transmission of data and a compensator that corrects transmission loss of different signal in the interval monitored by the controller and further discloses performing streaming error de-emphasis operations (figs.1-6, [0028-0033] and [0052-0067]), note the de-emphasis regulator and equalizer respectively regulate the de-emphasis amount based on the error counter.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SASAKI into the system of KLEYZIT to correct differential signal based on transmission loss of the correction data stream, thus correcting (reducing) the transmission loss with higher accuracy.
	As to claims 2-3, KLEYZIT discloses wherein performing streaming error de-emphasis comprises sending a second request to a Content Delivery Network (CDN) for a playlist or the media segment after the failing to receive the corresponding playlist or media segment in response to a first request, without notifying the client device of the failure and wherein sending the media segment with streaming error de-emphasis comprises sending the media segment to the client device after sending the second or a subsequent request for the media segment to the CDN and receiving the media segment from the CDN ([0046-0050], [0055-0057], [0059-0065] and [0069-0080]), note nodes are associated with CDN or service providers; the BRH creates and sends response, caches sets of resources and requests for other set(s) or corresponding set(s) not received or missing and all requests are reroute back to the node(s) associated with the clients prior to the client request.
             As to claim 6, KLEYZIT discloses wherein performing error de-emphasis comprises sending a cached playlist to the client when a response time for a playlist request sent to the CDN exceeds a threshold ([0065-0066] and [0070-0082]).
             As to claims 7-8, KLEYZIT discloses wherein performing error de-emphasis comprises receiving a first and second playlist wherein timestamps of discontinuities in the second playlist do not match the timestamps of discontinuities in the first playlist; and changing the timestamps of the discontinuities in the second playlist to match the first playlist and wherein performing error de-emphasis further  comprises receiving the media segment and subsequent media segments having discontinuities that do not match the discontinuities of the second playlist, wherein the media segment and subsequent media segments are in the second playlist; decoding and aligning the discontinuities of the media segment and subsequent media segments to match the timestamps of the discontinuities in the second playlist ([0055-0062], [0065-0068] and [0070-0082]), note the BRH manages and performs specific functions associated with the set(s) of resources cached with versions and timestamp information, where the system updates timestamps, modifies and changes various parameters during a parsing operations including validating every resource cached 
             As to claim 9, KLEYZIT discloses wherein performing error de-emphasis comprises formatting discontinuities in a playlist such that the playlist is compatible with the client device ([0016], [0061-66] and [0070-0080]), BRH parses set(s) resources with the set of based resource(s) and modifies or aggregates resources for rendering at respective clients
             As to claim 11, KLEYZIT discloses wherein performing error de-emphasis comprises sending to a CDN a second request for the media segment after it is determined that the media segment received in response to a first request is invalid ([0016], [0040-0042] and [0066-0073]).
             As to claim 12, KLEYZIT discloses wherein performing error de-emphasis comprises requesting media segments using an enhanced media streaming protocol ([0051] and [0055-0062]), note S-HTTP or HTTP/1.1.
	As to claim 17, the claimed “A non-transitory computer readable medium….” Is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 18-19 are met as previously discussed in claims 2-3.
	Claim 22 is met as previously discussed in claim 6.
	Claims 23-24 are met as previously discussed in claims 7-8
	Claim 25 is met as previously discussed in claim 9.
	Claim 27 is met as previously discussed in claim 11.
	Claim 28 is met as previously discussed in claim 12.

6.	Claims 4-5 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEYZIT et al (2011/0066676) in view of SASAKI et al (2013/0142226) and further in view of FARRIS et al (10,743,036).
As to claims 4 and 20, KLEYZIT as modified by SASAKI, disclose all the claim limitations as previously discussed with respect to claims 2 and 18 respectively, and further discloses responding to requests from the client and generating and send status to the server ([0016], [0024-0025] and [0059-0070]), BUT appears silent as to where sending information associated with error de-emphasis comprises sending a failure status message to the client device after sending the second or a subsequent request for the playlist or the media segment to the CDN and failing to receive the requested playlist or media segment from the CDN.
However in the same field of endeavor, FARRIS discloses automatic augmenting user resources dedicated to serving content to a CDN and further discloses and edge for caching content and where if failure or error occurs, e.g. request for higher quality version, etc. not cached at the edge, the edge generates log information indicating that the requested content was not cached, if playback error occurs the edge can send log information and other information such as version number and metadata and lower quality version cached may be served as instructed from the CDN, other error messages may be communicated to the edge and the client (figs.1-11, Col.8, line 31-Col.9, line 32, Col.15, lines 33-57, Col.20, lines 30-61 and Col.25, line 53-Col.26, line 11)  
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of FARRIS into the system of KLEYZIT as modified by SASAKI to efficiently communicate error information or unavailable information to the client and other servers or nodes providing services to the client.
As to claims 5 and 21, KLEYZIT as modified by SASAKI further disclose all the claim limitations as previously discussed with respect to claims 1 and 17 respectively, and further discloses responding to requests from the client and generating and send status to the server (see KLEYZIT-[0016], [0024-0025] and [0059-0070]), BUT appears silent as to where sending information associated with error de-emphasis comprises sending a failure status message to the client device after sending the second or a subsequent request for the playlist or the media segment to the CDN and failing to receive the requested playlist or media segment from the CDN. 
However in the same field of endeavor, FARRIS discloses automatic augmenting user resources dedicated to serving content to a CDN and further discloses the claimed limitation as discussed with respect to claims 4 and 20.

7.	Claims 10, 16, 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEYZIT et al (2011/0066676) in view of SASAKI et al (2013/0142226) and further in view of JOHNS et al (2014/0280906).
             As to claims 10 and 16; 26 and 32, KLEYZIT as modified by SASAKI, disclose all the claim limitations as previously discussed with respect to claims 1 and 17 respectively, and further discloses generating version of set(s) resource(s) and formatting and managing other protocols with the variety of networks ([0015-0016], [0024-0025] and [0059-0070]), BUT appears silent as to receiving a playlist including media streams at multiple bit-rates, choosing a single bit-rate based at least on network conditions and sending a playlist having a media stream at the single bit rate to the client device and requesting the media segment from a playlist comprising media streams at multiple bit rates based on future network conditions predicted by a moving averages convergence and divergence algorithm.
However in the same field of endeavor, JOHNS discloses dynamically optimizing content delivery using manifest chunking and further discloses and edge server caches chunks of playlist including media streams at multiple bit-rates, corrections localization errors, choosing a single bit-rate based at least on network conditions and furthermore sends a playlist having a media stream at the single bit rate to the client device and requesting the media segment from a playlist comprising media streams at multiple bit rates based on future network conditions predicted by a moving averages convergence and divergence algorithm (figs.1-9, [0008-0013], [0029], [0037-0045], [0064] and [0074-0080]), note uses various management protocols, routing protocols, etc., correct localization errors and other algorithm and techniques to estimate current network conditions to provide services to the requesting client(s).  
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of JOHNS into the system of KLEYZIT as modified by SASAKI to efficiently provide services to the client based on the capabilities of the client device and current network conditions.

8.	Claims 13-15 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEYZIT et al (2011/0066676) in view of SASAKI et al (2013/0142226) and further in view of SCHUPAK et al (2019/0182554).
             As to claims 13-15 and 29-31, KLEYZIT as modified by SASAKI, disclose all the claim limitations as previously discussed with respect to claims 12 and 28 respectively, and further discloses using various protocols for streaming, including HTTP enhanced protocol, managing other protocols with the variety of networks and streaming using protocol(s) or a format compatible with the client device and further discusses implementation of other future protocols ([0012], [0051-0056]), BUT appears silent as to wherein the enhanced media streaming protocol is HTTP/2 and wherein the enhanced media streaming protocol is WebRTC and converting to a streaming protocol or a format compatible with the client device.
However in the same field of endeavor, SCHUPAK discloses dynamically optimizing content delivery using manifest and further discloses and edge server caches that implements other enhanced streaming protocols, WebRTC, HTTP and other enhanced protocols for streaming requests streams (figs.1-3, 6, 8, [0026], [0033], [0078], [0107-0110] and [0133-0139]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SCHUPAK into the system of KLEYZIT as modified by SASAKI to provide additional streaming protocols and provide additional services to other types of devices.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     


ANNAN Q. SHANG